 

Exhibit 10.1

 



DATED 19 October 2015

 

(1) VISLINK INTERNATIONAL LIMITED

 

- And -

 

(2) JAMES WALTON

 



 

 

SERVICE AGREEMENT

 



 

 

 

 

 

 CONTENTS

 



1. DEFINITIONS 2 2. APPOINTMENT 3 3. DURATION OF THE EMPLOYMENT 3 4. HOURS AND
PLACE OF WORK 3 5. SCOPE OF THE EMPLOYMENT 4 6. REMUNERATION 6 7. COMPANY CAR 7
8. EXPENSES 7 9. DEDUCTIONS 8 10. HOLIDAYS 8 11. SICKNESS BENEFITS 9 12.
PENSIONS 10 13. OTHER BENEFITS 11 14. RESTRICTIONS ON OTHER ACTIVITIES BY THE
EXECUTIVE 12 15. CONFIDENTIAL INFORMATION AND COMPANY DOCUMENTS 14 16.
INVENTIONS AND OTHER INTELLECTUAL PROPERTY 15 17. TERMINATION 17 18.
RECONSTRUCTIVE OR AMALGAMATION 20 19. RESTRICTIVE COVENANTS 20 20. GRIEVANCE AND
DISCIPLINARY PROCEDURE 24 21. COLLECTIVE AGREEMENTS 24 22. DATA PROTECTION 24
23. NOTICES 25 24. FORMER SERVICE AGREEMENTS 25 25. CHOICE OF LAW AND SUBMISSION
TO JURISDICTION 25 26. THIRD PARTY RIGHTS 25



 

 1 

 

  

THIS AGREEMENT is made on 19 October 2015

 

BETWEEN:

 

(1)VISLINK INTERNATIONAL LIMITED (No 2074604) whose registered office is at
Marlborough House, Charnham Lane, Hungerford, Berkshire, RGI7 OEY (“the
Company”); and

 

(2)James Walton of 1 Defford Close, Wokingham, Berkshire, RG41 1HJ (the
“Executive”).

 

NOW IT IS HEREBY AGREED as follows:

 

1.Definitions

 

1.1In this Agreement unless the context otherwise requires:

 

(a)the following expressions have the following meanings:

 

“the Board” means the Board of Directors for the time being of the Company’s
immediate holding company or any committee duly appointed by the Board of
Directors     “the Employment” means the Executive’s employment under this
Agreement     “the Group” means the Company and the Group Companies     “Group
Company” means Vislink plc (company number 4082188) or any subsidiary or
associate for the time being of the Company or Vislink plc (other than the
Company) (holding company and subsidiary shall have the meanings ascribed
thereto by section 1159 of the Companies Act 2006)     “Chief Executive Officer”
means the Chief Executive Officer from time to time of the Company

 

 2 

 

  

(b)references to clauses, sub-clauses and schedules are unless otherwise stated
to clauses and sub-clauses of and schedules to this Agreement;

 

(c)the headings to the clauses are for convenience only and shall not affect the
construction or interpretation of this Agreement;

 

(d)a reference to any statutory or legislative provision includes a reference to
that provision as modified, replaced, amended and/or re-enacted from time to
time.

 

2.Appointment

 

2.1The Company shall employ the Executive and the Executive agrees to act as
Chief Financial Officer and Chief Operating Officer of the Company, reporting to
the Chief Executive Officer, on and subject to the terms and conditions
specified herein.

 

3.Duration of the Employment

 

3.1The Employment commenced on 15 October 2012 and subject to clause 17, shall
continue until terminated by either party giving to the other not less than 6
months’ notice in writing.

 

3.2The Executive has no previous employment with the Company that qualifies for
continuous service.

 

3.3The Executive represents and warrants that he is not bound by or subject to
any court order, agreement, arrangement or undertaking which may in any way
restrict or prohibit him from entering into this Agreement or from performing
his duties under this Agreement.

 

4.Hours and place of work

 

4.1The Executive shall work such hours as are necessary for the proper
performance of his duties, with a minimum of 37.5 hours from 9:00 am to 5:30 pm
Monday to Friday at the Company’s Hemel Hempstead office or other offices as
agreed.

 

 3 

 

  

4.2The Executive’s main place of work will be the Company’s Hemel Hempstead
office, subject to a possible move anywhere within the environs of Hemel
Hempstead and the Company may also require the Executive to travel on Company
business to any location as may be required for the proper performance of the
Executive’s duties on a temporary basis. The Executive will be given reasonable
notice of any change in his place of work.

 

4.3The Executive acknowledges that under Regulation 4 of the Working Time
Regulations 1998, he has the right not to work in excess of an average of 48
hours for each 7 days (“the Limit”). For the purposes of Regulation 5 of the
Working Time Regulations 1998, the Executive by signing this Agreement, agrees
that the Limit shall not apply to the Employment.

 

4.3.1For the purposes of clause 4.3;

 

4.3.1.1Working Time shall include the Executive’s normal hours of work;

 

4.3.1.2the 17-week averaging period shall be deemed to have commenced on 1st
April 2015.

 

4.3.2The length of written notice which the Executive is obliged to give the
Company to terminate his agreement to work more than the Limit is 3 months.

 

5.Scope of the Employment

 

5.1The Executive shall be employed as Chief Finance Officer and Chief Operating
Officer of the Company, in which position he shall:

 

(a)devote substantially the whole of his time, attention and skill to the
performance of his duties and work closely with other executives of the Group on
projects as directed from time to time by the Chief Executive Officer;

 

 4 

 

  

(b)faithfully and diligently perform such duties and exercise such powers as may
from time to time be assigned to or vested in him by the Board;

 

(c)use his reasonable endeavours to promote and protect the interests of the
Company and the Group and shall not do anything which is harmful to those
interests or impair his ability to act for the Company or the Group;

 

(d)obey the reasonable and lawful directions of the Board; and

 

(e)comply with all the Company’s rules, regulations, policies and procedures
from time to time in force.

 

5.2The Company reserves the right, subject to the prior approval of the Board:

 

5.2.1to suspend all or any of the Executive’s duties and powers on any terms as
it considers expedient (including a term that the Executive shall not attend at
the Company’s or any Group Company’s premises and/or that the Executive shall
not contact or have dealings with any customer, client, supplier or employee of
the Company or any Group Company) in order to deal with any disciplinary issues;
or

 

5.2.2to require the Executive to carry out the duties of another position either
in addition to or instead of his duties as Chief Finance Officer and Chief
Operating Officer of Vislink International Ltd.

 

5.3During the Employment the Company shall be under no obligation to assign any
duties to the Executive and shall be entitled to exclude him from its premises
or the premises of any Group Company.

 

5.4The Company shall be at liberty to appoint any other person or persons to act
jointly with the Executive in any position to which he may be assigned from time
to time.

 

5.5The Executive shall, if and as long as the Company requires, and without
entitlement to any further remuneration than is provided for in this Agreement;

 

(a)carry out his duties on behalf of any Group Company; and

 

 5 

 

  

(b)act as a director or officer of any Group Company.

 

5.6The Company may at its sole discretion transfer this Agreement to any Group
Company at any time.

 

6.Remuneration

 

6.1The Company shall pay to the Executive a basic annual salary at the rate of
£140,000 per annum, payable by equal monthly installments in arrears on or about
the 27th of each calendar month. The Board will review the Executive’s salary
annually at the end of the first quarter of each financial year. Such review
shall not result in a salary decrease and the Executive shall have no
contractual right to an increase in salary following such review.

 

6.2The Company may, at its discretion, pay the Executive a bonus based on the
Group’s performance against the year-end budget and other personal performance
criteria, of such amount as the Remuneration Committee of the Group may
determine in respect of each complete financial year of the Company during which
the Employment subsists. For the avoidance of doubt, it is agreed that the
Executive shall have no contractual right to any bonus payment under this
Clause. The Company reserves the right to change the rules of any bonus schemes
to ensure compliance with legislative or regulatory requirements.

 

6.3The remuneration specified in clauses 6.1. and 6.2 shall be inclusive of any
fees to which the Executive may become entitled to as an Executive of the
Company or any Group Company.

 

6.5Payment of salary and bonus to the Executive shall be made either by the
Company or by a Group Company and, if by more than one company, in such
proportions as the Board may from time to time think fit.

 

 6 

 

  

7.Company Car

 

7.1The Company shall provide the Executive with the benefit of a car allowance
with a credit card for his use in connection with business and private use.

 

7.2If the Executive shall be convicted of any offence under the Road Traffic
Acts or become involved in any accident involving the company car, he shall
forthwith notify the Board and supply such information in connection therewith
as the Board may request.

 

7.3The Executive shall not do or omit to do anything which would or might make
void or prejudice any motor insurance policy.

 

7.4The Company shall pay to the Executive the sum of £550 per month (or such
other sums as the Board may decide having regard to the Executive’s position and
remuneration). The Executive shall select a car, insure and maintain it in good
condition, such that it is suitable for business use and appropriate for his
position and role with the company. The Executive shall comply with all
regulations laid down by the Company from time to time in respect of car
allowances.

 

7.5Business miles excludes travel to and from home.

 

7.6The Company shall provide the Executive with the benefit of a credit card. He
will be permitted to use the card to pay for fuel for reasonable private
journeys in the UK in addition to all business mileage. The fuel costs for any
excessive private journeys shall be borne by the Executive. The fuel costs for
any private journeys outside the United Kingdom shall be borne by the Executive.

 

8.Expenses

 

8.1The Company shall reimburse the Executive in respect of all expenses
reasonably incurred by him, whether in cash or by use of any credit card, in the
proper performance of his duties, subject to the Executive providing such
receipts or other evidence as the Company may require. All expenses incurred by
the Executive shall be submitted monthly to the Chief Executive Officer for
approval prior to reimbursement.

 

8.2The Executive will be issued with a company credit card on condition that he:

 

 7 

 

  

(a)takes good care of such card and forthwith reports any loss of it to the
Company;

 

(b)uses the card only for the purposes of the Company’s business or the business
of the Group in accordance with any Company or Group policy applicable thereto;
and

 

(c)returns the card forthwith to the Company on request.

 

9.Deductions

 

9.1For the purposes of the Employment Rights Act 1996, sections 13-27, the
Executive hereby authorises the Company, on providing reasonable notice to the
Executive, to deduct from his salary and/or any other sums due under this
Agreement any sums due from him to the Company including, without limitation,
the Executive’s pension contributions (if any), any overpayments, loans or
advances made to him by the Company, the cost of repairing any damage or loss to
the Company’s property caused by him and any losses suffered by the Company as a
result of any negligence or breach of duty by the Executive, provided the damage
or loss is not recoverable under any policy of insurance in place by the Company
at the time of the damage or loss.

 

10.Holidays

 

10.1The Executive shall be entitled to receive his normal remuneration for all
bank and public holidays normally observed in England and a further 25 working
days’ holiday in each holiday year (being the period from 1st April to 31st
March). The Executive may only take his holiday at such times as are agreed with
the Chief Executive Officer, such consent not to be unreasonably withheld.

 

10.2In the respective holiday years’ in which the Employment commences or
terminates, the Executive’s entitlement to holiday shall accrue on a pro rata
basis for each complete month of service during the relevant year.

 

 8 

 

  

10.3If, on the termination of the Employment, the Executive has exceeded his
accrued holiday entitlement an amount in respect of the excess may be deducted
from any sums due to him calculated on the same basis as in clause 10.2 and on
the basis of a daily rate equal to 1/365th of the Executive’s basic annual
salary. To the extent that any sums due to the Executive from the Company are
insufficient to cover the excess, the Executive shall pay the balance to the
Company immediately upon request. If the Executive has any unused holiday
entitlement, the Board may either require the Executive to take such unused
holiday during any notice period or make payment in lieu thereof.

 

10.4Holiday entitlement for one holiday year may not be taken in subsequent
holiday years unless otherwise agreed by the Board. Failure to take holiday
entitlement in the appropriate holiday year or obtain prior approval to carry
forward contractual holiday entitlement will lead to forfeiture of any accrued
holiday not taken, without any right to payment in lieu thereof, except on
termination of Employment in accordance with clause 10.3.

 

11.Sickness benefits

 

11.1The Company shall continue to pay the Executive’s salary and contractual
benefits (but excluding any bonus) during any authorised period or periods of
absence on medical grounds up to a maximum of 150 days (consecutively or in
aggregate) in any period of 365 days provided that the Executive shall:

 

(a)report any absences promptly to the Chief Executive Officer;

 

(b)supply the Company with medical certificates covering any period of sickness
or incapacity exceeding seven days (including weekends); and

 

(c)undergo at the Company’s expense a medical examination by a doctor appointed
by the Company.

 

11.2Payment of the Executive’s salary pursuant to clause 11.1 shall be inclusive
of any Statutory Sick Pay to which the Executive may be entitled.

 

 9 

 

  

11.3Once entitlement to salary under clause 11.1 lapses, the Executive shall
have no mandatory right to any benefit or emolument from the Company, except to
any permanent health insurance benefit in accordance with Clause 13.

 

11.4In the event that the Executive’s entitlement to payment of salary under
clause 11.1 lapses, the Executive shall have no further right to payment under
11.1 unless and until the Executive has actively performed his duties for the
Company for a period of not less than 30 consecutive business days.

 

11.6If the Executive’s absence shall be occasioned by the actionable negligence
of a third party in respect of which damages are recoverable, then all sums paid
by the Company shall constitute loans to the Executive, who shall:

 

(a)forthwith notify the Company of all the relevant circumstances and of any
claim, compromise, settlement or judgement made or awarded in connection
therewith;

 

(b)if the Company so requires, refund to the Company such sum as the Company may
determine, not exceeding the lesser of:

 

(i)the amount of damages recovered by him under any compromise, settlement or
judgement; and

 

(ii)the sums advanced to him by the Company in respect of the period of
incapacity.

 

12.Pension

 

12.1The Company shall pay contributions to a personal pension scheme (“the
Scheme”) nominated by the Group whilst the Executive remains an employee of the
Company. The contribution shall be paid to the Scheme in monthly installments
and shall be an annual amount equal to 5% of the Executive’s basic salary from
time to time as defined in Clause 6.1 provided the Executive contributes 5% of
gross base salary (this equates to 4% net after tax relief at basic rate).

 

 10 

 

  

12.2Any administration charges or other costs of establishing and running the
Scheme shall be met from the amount in 12.1 as appropriate and shall not be
payable by the Company in addition to such amounts.

 

13.Other Benefits

 

13.The Executive shall be entitled to participate in such permanent health
insurance and medical expenses insurance schemes as the Company may from time to
time maintain for the benefit of senior executives whilst the Executive remains
an employee of the Company.

 

13.2The Executive shall be entitled to participate in a life insurance scheme
under which a lump sum benefit shall be payable on the Executive’s death while
the Employment continues. The benefit shall be paid to such dependants of the
Executive or other beneficiary as the trustees of the scheme select at their
discretion, after considering any beneficiaries identified by the Executive in
any expression of his wishes delivered to the trustees before his death. The
benefit is equal to 4 times the Executive’s basic annual salary at his death but
basic annual salary for this purpose shall not exceed the allowable maximum
(earnings cap) from time to time in force pursuant to Section 640A of the Income
and Corporation Taxes Act 1988 as at the date of death.

 

13.3Participation in any insurance scheme provided for the Executive under this
Agreement:

 

(a)is subject to its terms and conditions from time to rime in force;

 

(b)is conditional on the Executive satisfying any applicable requirements of the
insurers; and

 

(c)is subject to the Company’s right to alter the cover provided or any term of
the scheme or to cease to provide (without replacement or compensation) the
scheme where non-standard terms and/or premiums are demanded by the insurance
providers.

 

 11 

 

  

13.4The Company shall not have any liability to pay any benefit to the Executive
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme.

 

13.5If having qualified for benefit under the permanent health insurance scheme
it is a condition for continuing eligibility for any benefit that the Executive
be an employee of the Company, the Company shall not terminate the Employment
under clauses 3.1, 3.2 or 17.1(a) by reason of ill health.

 

14.Restrictions on other activities by the Executive

 

14.1The Executive shall not during the Employment (except with prior sanction of
the Board) accept any appointment to any office in relation to any body, whether
corporate or not, or be directly or indirectly employed, engaged, concerned or
interested in any other business or undertaking nor do anything to impair the
Executive’s ability to act for the Company or any Group Company provided that
this shall not prohibit the holding (directly or through nominees) of
investments listed on the London Stock Exchange or in respect of which dealing
takes place in the Alternative Investment Market on the London Stock Exchange or
any recognized stock exchange as long as not more than 5 per cent of the issued
shares or other securities of any class of any one company shall be so held.

 

14.2The Executive shall not during the Employment knowingly or willingly do or
cause or permit to be done anything which is calculated or may tend to prejudice
or injure the interests of the Company or any Group Company and if during the
Employment the Executive shall learn of any act or omission by any person
whether or not employed by the Company or any Group Company which is calculated
or may tend to prejudice or injure the interests of the Company or any Group
Company he shall promptly report it to the Board giving all necessary
particulars, irrespective of whether this may involve some degree of
self-incrimination. This shall include without limit any behaviour by any
current or former officer or employee of the Company or any Group Company which
could reasonable be construed as an attempt to entice the Executive or any other
employees of the Company or any Group Company to leave the employment of the
Company or any Group Company.

 

 12 

 

 

 

14.2The Executive shall comply with:

 

(a)every rule of law;

 

(b)all codes of conduct from time to time adopted by the Board and with the
Rules and Regulations of the London Stock Exchange and any other relevant
regulatory body including (without limitation) the Model Code on directors’
dealing in securities; and

 

(c)every regulation of the Company for the time being in force;

 

and shall require the Chairman of the Board’s prior authorisation in relation to
dealings in shares or other securities of the Company or any Group Company.

 

14.3The Executive shall at all times comply with any policies of the Company
relating to anti-bribery and corruption and/or gifts and hospitality and shall
not instruct, authorise or condone, expressly or impliedly, any corrupt
activity. The Executive shall promptly report any breach or suspected breach of
these policies, using the Company’s whistleblowing procedures for this purpose.
The Executive shall cooperate fully with the Company in its investigation of any
suspected bribery or corruption of which he becomes aware and, in accordance
with any existing or revised company policy, he shall take reasonable
preventative measures to stop bribery or corruption for which the Company may be
liable.

 

14.4Subject to any regulations issued by the Company, the Executive shall not be
entitled to receive or obtain directly or indirectly any discount, rebate or
commission in respect of any sale or purchase of goods effected or other
business transacted (whether or not by him) by or on behalf of the Company or
any Group Company and if he (or any firm or company in which he is interested)
shall obtain any such discount, rebate or commission he shall account to the
Company or the relevant Group Company for the amount received by him (or a due
proportion of the amount received by such company or firm having regard to the
extent of his interest therein).

 

 13 

 

  

15.Confidential Information and company documents

 

15.1The Executive shall not, either during the Employment (except in the proper
performance of his duties) or at any time (without limit) after the termination
of the Employment:

 

(a)divulge or communicate to any person, company, business entity or other
organisation;

 

(b)use for his own purposes or for any purposes other than those of the Company
or any Group Company; or

 

(c)through any failure to exercise due care and diligence, cause any
unauthorised disclosure of,

 

any trade secrets or Confidential Information relating to the Company or any
Group Company but so that these restrictions shall cease to apply to any
information which shall become available to the public generally otherwise than
through the default of the Executive.

 

15.2“Confidential Information” shall mean details of suppliers and their terms
of business, details of customers and their requirements, the prices charged to
and terms of business with customers, marketing plans and sales forecasts,
financial information, results and forecasts (save to the extent that these are
included in published audited accounts), any proposals relating to the
acquisition or disposal of a company or business or any part thereof or to any
proposed expansion or contraction of activities, details of employees and
officers and of the remuneration and other benefits paid to them, information
relating to research activities, inventions, secret processes, designs, formulae
and product lines, any information which the Executive is told is confidential
and any information which has been given to the Company or any Group Company in
confidence by customers, suppliers or other persons.

 

 14 

 

 

15.3All notes, memoranda, records, lists of customers and suppliers and
employees, correspondence, documents, computer and other discs and tapes, data
listings, codes, designs and drawings and other documents and material
whatsoever or howsoever stored (whether made or created by the Executive or
otherwise) relating to the business of the Company or any Group Company (and any
copies of the same):

 

(a)shall be and remain the property of the Company or the relevant Group
Company; and

 

(b)shall be handed over by the Executive to the Company or to the relevant Group
Company on demand and in any event on the termination of the Employment.

 

16.Inventions and other intellectual property

 

16.1The parties foresee that the Executive may make inventions or create other
industrial or intellectual property in the course of his duties under this
Agreement and agree that in this respect the Executive has a special
responsibility to further the interests of the Company and the Group Companies.

 

16.2Any discovery, development, invention, or improvement, design, process,
formula, information, computer program, copyright work, semi-conductor or other
topography, trade mark or trade name or get-up made, created, devised, developed
or discovered by the Executive during the continuance of the Employment (whether
capable of being patented or registered or not and whether or not made or
discovered in the course of the Employment) either alone or with any other
person in connection with or in any way affecting or relating to the business of
any company in the Group or capable of being used or adapted for use therein or
in connection therewith (“Works”) shall forthwith be disclosed to the Company
and shall (subject to sections 39 to 43 Patents Act 1977) belong to and be the
absolute property of the Company or such Group Company as the Company may
direct.

 

16.3The Executive if and whenever required so to do by the Company shall at the
expense of the Company or such Group Company as the Company may direct:

 

 15 

 

 

(a)apply or join with the Company or such Group Company in applying for letters
patent, registered design, trade mark or other protection or registration in the
United Kingdom and in any other part of the world for any Works; and

 

(b)execute and do all instruments and things necessary for vesting patents,
registered design, trademarks or other protection or registration when obtained
and all right title and interest to and in the same absolutely and as sole
beneficial owner in the Company or such Group Company or in such other person as
the Company may specify; and

 

(c)sign and execute all such documents and do all such acts as the Company may
reasonably require in connection with any proceedings in respect of such
applications and any publication or application for revocation of such patents,
unregistered designs, trademarks or other protection.

 

16.4The Executive hereby irrevocably and unconditionally waives all rights under
Chapter IV Copyright, Designs and Patents Act 1988 and any other moral rights
which he may have in the Works or in connection with his authorship of any
existing or future copyright work in the course of the Employment, in whatever
part of the world such rights may be enforceable, including, without limitation:

 

(a)the right conferred by section 77 of that Act to be identified as the author
of any such work; and

 

(b)the right conferred by section 80 of that Act not to have any such work
subjected to derogatory treatment.

 

16.5The Executive hereby irrevocably appoints the Company to be his Attorney in
his name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company the full
benefit of this clause. In favour of any third party a certificate in writing
signed by any Director or by the Secretary of the Company that any instrument or
act falls within the authority hereby conferred shall be conclusive evidence
that such is the case.

 

 16 

 

 

16.6Nothing in this clause shall be construed as restricting the rights of the
Executive or the Company under sections 39 to 43 Patents Act 1977.

 

17.Termination

 

17.1The Employment shall be subject to termination by the Company:

 

(a)subject to clause 13.5, by not less than 1 month’s notice in writing given at
any time while the Executive shall have been incapacitated by reason of ill
health or accident from performing his duties under this Agreement for a period
of or periods aggregating 180 days in the preceding 365 clays;

 

(b)by summary notice in writing if the Executive shall have:

 

(i)committed any serious breach or repeated or continued (after written warning)
any material breach of his obligations under this Agreement or failed to observe
any material conditions of this Agreement or neglected, failed or refused to
carry out duties properly assigned to him hereunder; or

 

(ii)become bankrupt or had an interim order made against him under the
Insolvency Act 1986 or compounded with his creditors generally; or

 

(iii)failed to perform his duties to a standard satisfactory to the Board, after
having received a written warning from the Company relating to the same; or

 

(iv)been disqualified from being a director by reason of any order made under
the Company Directors Disqualification Act 1986 or any other enactment; or

 

(v)been guilty of any serious breach or serious non-observance of any code of
conduct, rule or regulation referred to in clause 14.2 or failed or ceased to be
registered (where such registration is, in the opinion of the Board, required
for the performance of his duties) by any regulatory body in the United Kingdom
or elsewhere; or

 

 17 

 

 

(vi)been convicted of an offence under any statutory enactment or regulation
relating to insider dealing; or

 

(vii)become of unsound mind or a patient within any statute relating to mental
health; or

 

(viii)been convicted of any arrestable criminal offence (other than an offence
under the road traffic legislation in the United Kingdom or elsewhere for which
a fine or non-custodial penalty is imposed); or

 

(ix)committed any act of gross misconduct.

 

Any delay by the Company in exercising such right of termination shall not
constitute a waiver thereof.

 

17.2If the Company becomes entitled to terminate the appointment of the
Executive hereunder pursuant to clause 17.1 (b), it shall be entitled (but
without prejudice to its right subsequently to terminate such appointment on the
same or any other ground) to suspend the Executive on such terms (including the
provision or suspension of any benefit) for so long as it may think fit.

 

17.3The Company reserves the right at any time to terminate the Employment by
paying to the Executive a sum equal to his basic salary and other contractual
benefits referable to the Employment excluding any bonus for the relevant period
of notice only. The Company may exercise this right regardless of whether or by
whom notice has been given and in respect of the whole or the balance of the
notice period which would otherwise be required under that clause. For the
avoidance of doubt, the right of the Company to make a payment in lieu of
notice, does not give rise to any right of the Executive to receive such a
payment.

 

17.4The giving of any period of notice of termination under clauses 3.1 (whether
given by the Company or the Executive), does not limit the Company’s right to
suspend any of the Executive’s duties and powers under clauses 5.2 or 5.3. In
addition, or alternatively, the Company may, during the whole or part of such
period of notice, require the Executive to perform duties (including any
modified duties arising from an exercise by the Company of its rights under
clauses 5.2 or 5.3) at such locations as the Company may require consistent with
clause 4.2. Throughout any such period of suspension or amendment;

 

 18 

 

  

(a)        the Executive shall continue to receive his normal salary and other
contractual benefits to which he is entitled under this Agreement;

 

(b)        without prejudice to the Company’s rights under clause 53, the
Company shall be under no obligation to provide any work for the Executive and
shall be entitled to appoint any other person or persons to perform the
Executive’s duties under this Agreement, whether on a temporary or permanent
basis;

 

(c)        the Executive shall not, without prior written permission of the
Company, enter or attend any Group premises or contact any employees, officers,
customers, clients, agents or suppliers of the Group.

 

17.5The Executive shall not, subject to clause 17.6, during the Employment
resign his office as a director of the Company or any Group Company, where
applicable.

 

17.6On the termination of the Employment or on either the Company or the
Executive having served notice of such termination, the Executive shall:

 

(a)at the request of the Company resign from any office as a Director of the
Company and all offices held by him in any Group Company, provided however that
such resignation shall be without prejudice to any claims which the Executive
may have against the Company or any Group Company arising out of the termination
of the Employment; and

 

(b)forthwith deliver to the Company all materials within the scope of clause
15.3 and all credit cards, motor-cars, car keys, computers including any lap-top
computers, mobile phones and any software, and other property of or relating to
the business of the Company or of any Group Company which may be in his
possession or under his power or control, and if the Executive should fail to do
so the Company is hereby irrevocably authorised to appoint some person in his
name and on his behalf to sign any documents and do any things necessary or
requisite to give effect thereto.

 

 19 

 

 

18.Reconstruction or amalgamation

 

18.1If the Employment of the Executive under this Agreement is terminated by
reason of the liquidation of the Company for the purpose of reconstruction or
amalgamation and the Executive is offered employment with any concern or
undertaking resulting from the reconstruction or amalgamation on terms and
conditions not less favourable than the terms of this Agreement then the
Executive shall have no claim against the Company in respect of the termination
of the Employment.

 

19.Restrictive covenants

 

19.1For the purposes of clause 19.2 the following words have the following
meanings:

 

(a)“Company Goods” means any product, equipment or machinery researched into,
developed, manufactured, distributed or sold by the Company with which the
duties of the Executive were materially concerned or for which he was
responsible during the 12 months immediately preceding the Termination Date;

 

(b)“Company Services” means any services (including but not limited to technical
and product support, technical advice and customer services) supplied by the
Company with which the duties of the Executive were materially concerned or for
which he was responsible during the 12 months immediately preceding the
Termination Date;

 

(c)“Confidential Information” has the meaning given to it in clause 15.2;

 

(d)“Customer” means any person, firm, company or other organisation whatsoever
to whom or which the Company distributed, sold or supplied Company Goods or
Company Services during the two years immediately preceding the Termination Date
and with whom or which, during such period:

 

 20 

 

 

(i)the Executive had material dealings in the course of his employment; or

 

(ii)any employee who was under the direct or indirect supervision of the
Executive had material dealings in the course of his employment;

 

(e)“Prospective Customer” means any person, firm, company or other organisation
whatsoever with whom or which the Company shall have had negotiations or
discussions regarding the possible distribution, sale or supply of Company Goods
or Company Services during the 12 months immediately preceding the Termination
Date and with whom or which, during such period:

 

(i)the Executive shall have had material dealings in the course of his
employment by the Company; or

 

(ii)any employee who was under the direct or indirect supervision of the
Executive shall have had material dealings in the course of his employment by
the Company;

 

(f)“Restricted Goods” means any product, equipment or machinery of the same type
or materially similar to Company Goods;

 

(g)“Restricted Services” means any services of the same type or materially
similar to Company Services;

 

(h)“Restricted Period” means the period of 6 months immediately following the
Termination Date;

 

(i)“Termination Date” means the date of termination of the Employment.

 

 21 

 

 

19.2Without prejudice to clause 14.1, the Executive hereby undertakes with the
Company that he will not either during the Employment nor during the Restricted
Period without the prior written consent of the Company whether by himself,
through his employees or agents or otherwise howsoever and whether on his own
behalf or on behalf of any other person, firm, company or other organisation,
directly or indirectly:

 

(a)in competition with the Company, be employed or engaged or otherwise
interested in the business of researching into, developing, manufacturing,
distributing, selling, supplying or otherwise dealing with Restricted Goods or
Restricted Services;

 

(b)in competition with the Company, in respect of Restricted Goods or Restricted
Services, solicit business from or canvass any Customer or Prospective Customer;

 

(c)in competition with the Company, in respect of Restricted Goods or Restricted
Services, accept orders from, or have any business dealings with, any Customer
or Prospective Customer;

 

(d)solicit or induce or endeavor to solicit or induce any person who, on the
Termination Date, was a director or employee of the Company to cease working for
or providing services to the Company, whether or not any such person would
thereby commit a breach of contract;

 

(e)employ or otherwise engage in the business of researching into, developing,
manufacturing, distributing, selling, supplying or otherwise dealing with
Restricted Goods or Restricted Services any person who, during the 12 months
preceding the Termination Date, was a director or an employee.

 

19.3If the Company exercises its right to suspend the Executive’s duties and
powers under clauses 5.2 or 5.3 during any period after notice of termination of
the Employment has been given by the Company or the Executive, the aggregate of
the period of the suspension and the period after the Termination Date for the
which the covenants in sub-clause 19.2 shall apply shall not exceed 12 months
and, if the aggregate of the two periods would exceed 12 months, the period
after the Termination Date for which the covenants in sub clause 19.2 shall
apply shall be reduced accordingly.

 

 22 

 

 

19.4Clause 19.2 shall also apply as though references to “the Company” include
references to each Group Company in relation to which the Executive has in the
course of his duties for the Company or by reason of rendering services to or
holding office in such Group Company:

 

(a)acquired knowledge of its trade secrets or Confidential Information; or

 

(b)had personal dealings with its Customers or Prospective Customers; or

 

(c)supervised directly or indirectly employees having personal dealings with its
Customers or Prospective Customers,

 

but so that references in clause 19.1 to “the Company” shall for this purpose be
deemed to be references to the relevant Group Company. The obligations
undertaken by the Executive pursuant to this clause 19.4 shall, with respect to
each such Group Company, constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favour of any other Group Company
or the Company.

 

19.5The Executive hereby undertakes with the Company that he will not at any
time after the termination of the Employment in the course of carrying on any
trade or business, claim, represent or otherwise indicate any present
association with the Company or any Group Company or for the purpose of carrying
on or retaining any business or custom, claim, represent or otherwise indicate
any past association with the Company or any Group Company to its detriment.

 

19.6While the restrictions in this clause 19 (on which the Executive has had the
opportunity to take independent advice, as the Executive hereby acknowledges)
are considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or a Group Company but
would be adjudged reasonable if part or parts of the wording thereof were
deleted, the relevant restriction or restrictions shall apply with such
deletion(s) as may be necessary to make it or them valid and effective.

 

 23 

 

 

20.Grievance and disciplinary procedure

 

20.1If the Executive wishes to obtain redress of any grievance relating to the
Employment or is dissatisfied with any reprimand, suspension or other
disciplinary step taken by the Company, he shall apply in writing to the Chief
Executive Officer setting out the nature and details of any such grievance or
dissatisfaction.

 

20.2A copy of the Company’s disciplinary procedure is available on request.

 

21.Collective Agreements

 

21.1There are no collective agreements in force which affect the terms and
conditions of the Executive’s Employment.

 

22.Data Protection

 

22.1By signing this Agreement, the Executive consents to the Company or any
Group Company holding and processing both electronically and in hard copy form
any personal sensitive data relating to the Executive as part of its personnel
and other business records, for compliance with applicable procedures, laws and
regulations and for providing data to external suppliers who administer his
benefits solely for the purpose of providing the Executive with those benefits
and may use such information in the course of the Company’s or any Group
Company’s business. The Executive agrees that the Company or any Group Company
may disclose such information to third parties in the event that such disclosure
is in the Company’s or any Group Company’s view required for the proper conduct
of the Company’s or any Group Company’s business.

 

 24 

 

 

23.Notices

 

23.1Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to the Executive or to the Secretary of the
Company (as the case may be) or may be sent by first class post or other fast
postal service or by facsimile transmission to, in the case of the Company, its
registered office for the time being and in the case of the Executive either to
his address shown on the face hereof or to his last known place of residence.

 

23.2Any such notice shall be deemed served when in the ordinary course of the
means of transmission it would first be received by the addressee in normal
business hours.

 

24.Former Service Agreements

 

24.1This Agreement shall be in substitution for any previous letters of
appointment, agreements or arrangements, whether written, oral or implied,
relating to the employment of the Executive.

 

24.2The Executive hereby acknowledges that he has no outstanding claims of any
kind against the Company or any Group Company.

 

25.Choice of law and submission to jurisdiction

 

25.1This Agreement shall be governed by and interpreted in accordance with
English law.

 

25.2The parties hereby submit to the jurisdiction of the Courts of England and
Wales, but this Agreement may be enforced by the Company in any court of
competent jurisdiction.

 

26.Third party rights

 

Nothing in this Agreement confers on any third party any benefits under the
provisions of the Contracts (Rights of Third Parties) Act 1999.

 

 25 

 

 

IN WITNESS whereof this Agreement has been executed as a deed the day and year
first above written.

 



 26 

 

 

SCHEDULE 1

 

The following constitutes the statement of the particulars of employment of the
Executive issued pursuant to the Employment Rights Act 1996. The particulars are
those which apply on the date of this Agreement.

 

Name of employer - the Company as defined on page 1 above.

 

Name of employee - the Executive as defined on page 1 above.

 

Date of commencement of continuous period of employment - see clause 3

 

Scale or rate of remuneration or method of calculating remuneration - see clause
6

 

Intervals at which remuneration is paid - monthly - see clause 6.1

 

Hours of work - there are no fixed hours of work - see clause 4

 

Holidays (including public holidays) and holiday pay - see clause 10

 

Sickness or injury and sick pay - see clause 11

 

Pension - see clause 12

 

Notice - see clause 3

 

Job Title - see clause 2.1

 

Place of work - see clause 4. The employer’s address is as stated on page 1.

 

Collective agreements - the Company is not a party to any collective agreements
which affect the Executive’s employment.

 

Working overseas - the Executive may be required to work overseas for periods
exceeding one month, however there are currently no particulars to be entered in
this regard.

 

Disciplinary and grievance procedures - see clause 20.

 

 27 

 

 

SIGNED by [                     ] [pg29img01_ex10-1.jpg] on behalf of the
Company       SIGNED by James Walton [pg29img02_ex10-1.jpg]

 

 28 

 